ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-242, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that JENNIFER LEE BARRINGER of MARLTON, who was admitted to the bar of this State in 2008, and who has been temporarily suspended from the practice of law since May 15, 2014, should be reprimanded for violating Rule 1:20-6, RPC 1.15(d) (recordkeeping violations) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JENNIFER LEE BARRINGER is hereby reprimanded; and it is further
ORDERED that respondent remain temporarily suspended from the practice of law as ordered on May 15, 2014, pending her submission of proof to the Office of Attorney Ethics that she properly maintains all required New Jersey attorney bank accounts and client records, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.